DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 2/25/2021 is acknowledged.  The traversal is on the ground(s) that the burden necessary according to MPEP § 806.03(d) to sustain the conclusion that the groups lack unity of invention has not been met. This is not found persuasive because it is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in page 4 of the previous Office Action.
Therefore, given that the Examiner has properly established that Groups I-III lack unity as set forth in page 4 of the Office Action mailed 2/25/21, it is the Examiner's position that the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims “the aqueous solution has a pH of 2 or more and 7 or less” while claim 7 claims “the pH of the aqueous solution is 6 or less”. 
The pH of the aqueous solution is 6 or less in claim 7 does not further limit the pH of 2 or more and 7 or less in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN105200416A, English translation).  
Wu teaches a corrosion resistant anti microbial aluminum profile rare earth silane treating fluid. 
Wu, paragraph 9, teaches a corrosion-resistant antibacterial aluminum profile rare earth silane treatment liquid prepared from the following parts by weight: 
CeCl3- 7H2O 120-130 parts, 
H2O2 180-190 parts, 
polyglycerol monolaurate 0.5-0.6 parts,
Nano-0.3-0.4 parts, 
turpentine liquid anhydride 0.4-0.6 parts,
itaconic acid 0.4-0.5 parts,
deionized water,
ethyl orthosilicate 1-1.2 parts,
methyltriethoxysilane 5-5.2 parts,
ethanol 50-53 parts,
Ammonia water 10-11 parts,
fluorine-containing silicone polyacrylate emulsion 15-15.6 parts,
nanometer zirconium dioxide 2-2.5 parts.
Wu, paragraph 19, teaches the solution have a pH of 4. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
The weight range of methyltriethoxysilane is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Regarding claims 2-3 and 5-6, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add an appropriate amount of water to obtain corrosion resistant anti microbial properties. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 4, the instant specification teaches “specifically, it is permitted that the particulate inorganic compound is contained in an amount of 0.05 mass% or less based on the total amount of the surface treatment solution”. 

Nano-0.3-0.4 parts and nanometer zirconium dioxide 2-2.5 parts.
This total amount is less than .05 mass% or less based on the total amount of surface treatment solution. 
Therefore, the treatment liquid is substantially free of a particulate inorganic compound having a diameter of 1 nm or more as claimed in claim 4.  

Regarding claim 7, Wu, paragraph 19, teaches the solution have a pH of 4. 
	

Regarding claim 8, Wu teaches methytriethoxysilane. 
	

Regarding claim 9, Wu teaches ethanol. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN105200416A, English translation) as applied to claim 1 and further in view of Matsumura et al (20060233958). 
Although Wu teaches a liquid comprising methytriethoxysilane, Wu does not teach a silane coupling agent containing a reactive functional group capable of chemically bonding with an organic resin component. 
Matsumura teaches an acid aqueous solution of a) organosilanes. 
Matsumura, paragraphs 27-28 of the PGPUB, teaches accordingly composed pretreatment solutions were found to give rise to highly adherent coatings on bare metal surfaces and thus to coatings with a superior corrosion protection performance.

Matsumura, paragraph 29 of the PGPUB, teaches in order to further improve the coating characteristics with respect to the adhesion to further applied organic lacquers a preferred metal pretreatment solution does additionally comprise organosilanes which are different from component a) and which are preferably selected from organosilanes with at least one hydrolyzable substituent and one to three non-hydrolyzable substituents, wherein at least one of the non-hydrolyzable substituents carries at least one hydroxyl or oxirane functional group.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a monoaminoalkylalkoxysilane, diaminoalkylalkoxysilane or triaminoalkylalkoxysilanes as taught by Matsumura into the treatment liquid as taught by Wu to obtain highly adherent coatings on bare metal surfaces and thus to coatings with a superior corrosion protection performance.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN105200416A, English translation) as applied to claim 1 and further in view of Matsumura et al (20060233958). 
Wu, paragraph 13 of the English translation, teaches when aluminum is pretreated, the aluminum is immersed in the treatment liquid and taken out and dried. 

Matsumura teaches a non-chromate aqueous metal surface treating composition. 
Matsumura, paragraph 44 of the PGPUB, teaches in the surface treating method, the surface treating composition of the invention is applied in a coating weight of at least 0.1 mg/m2. A coating weight of less than 0.1 mg/m2 may provide poor rust prevention. Too much buildups may be uneconomical as the pretreating agent prior to paint coating. The preferred coating weight is 0.5 to 5,000 mg/m2, and more preferably 1 to 2,500 mg/m2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply in a coating weight of 1 to 2,500 mg/m2 as taught by Matsumura the treatment liquid as taught by Wu as a coating weight of less than 0.1 mg/m2 may provide poor rust prevention and too much buildups may be uneconomical.
The coating weight overlaps with the dried coating weight. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 12, Wu teaches aluminum. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20040009300 teaches a method for pre-treating metallic surfaces. 
‘300, paragraph 229 of the PGPUB, teaches In the case of the method of the invention the coating applied in each case with the liquid, solution or suspension for at least one of the anticorrosion layers, paint layers and/or paintlike polymer-containing layers can be adjusted to a layer weight in the range from 0.0005 mg/m2 to 150 g/m2. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/24/2021